DETAILED ACTION
Drawings
The drawings were received on 11/5/20.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US Pat No 6,267,022).
Regarding claim 1, Suzuki discloses a robot comprising:
a base (1);
a robot arm (e.g. wrist unit) having a first arm (26) provided on the base and configured to rotate about a first rotation axis and a second arm (3) provided on the first arm and configured to rotate about a second rotation axis, the first arm having a first housing defining a first internal space, and the second arm having a second housing defining a second internal space separated from the first internal space;
a cable (17) disposed within the first housing of the first arm and the second housing of the second arm; and

wherein a first gap is provided between the first arm and the second arm, and the suction hole is placed inside of the robot arm (e.g. noted in the background, that the arms have gaps disposed therebetween, see column 1, lines 16-18 and column 2, line 35-49).

Regarding claim 2, Suzuki discloses the suction hole is an opening provided in an end surface of the tube (e.g. 2 or the end within the first arm).
Regarding claim 3, Suzuki discloses the suction hole is an opening provided in a side surface of the tube (e.g. 2 or the end within the first arm).
Regarding claim 4, Suzuki discloses a plurality of the suction holes are provided (e.g. the other end within the first arm).
Regarding claim 5, Suzuki discloses the tube is placed along the cable (as shown in figure 2).

Allowable Subject Matter
Claimd 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/5/20 have been fully considered but they are not persuasive.
In response to the applicant’s argument that Suzuki fails to anticipate the claim as amended; as noted in the rejection above, Suzuki teaches each and every limitation.  
Specifically, in response to the applicant’s remarks that Suzuki fails to disclose the claimed gap between arms (starting at the final paragraph of page 7), Suzuki discloses the issues with the convention robot device is gaps for dust and debris to be introduced into the arm and further elaborates that the suction provided by the suction device is meant to remove the dust and debris from such gaps (see column 2, lines 35-49).  The applicant’s remarks further recite that Suzuki must seal the arms such that suction can occur at port 2, however the disclosure of Suzuki discloses sealing members 16-21 but also provides the negative pressure to provide suction for gaps that are present even with the sealing members in place.
Specifically, in response to the applicant’s remarks that there is no tube within the housing of the arms in Suzuki (starting at the second paragraph of page 8, Suzuki discloses the tube being inserted at least partially into the first housing as shown in figure 2.  The applicant’s claim requires the tubing to be within the housing of the first arm and as shown there’s a portion of the tube within the first housing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954.  The examiner can normally be reached on Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patrick Cicchino/Primary Examiner, Art Unit 3619